Jasen, J. (dissenting).
I would hold that B. N. R. Agency, Inc. was not acting as a “ carrier ” of plaintiff’s property at *733the time of the loss and, hence, that the loss was not covered under its policy of insurance with the defendant. Accordingly, I would modify the order of the Appellate Division and grant summary judgment on the third-party complaint for the moving defendant on the dissenting opinion of Mr. Justice Steueb.
Chief Judge Breitel and Judges Gabrielli, Jones and Rabin concur; Judge Jasen dissents and votes to modify in a separate opinion in which Judge Wachtler concurs; Judge Stevens taking no part.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.